CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A final rejection was mailed on 4/26/2022. On 5/20/2022, Applicant filed after final claim amendments and remarks. The amendments filed on 5/20/2022 are entered. 
Claims 1, 6-8, 16, and 18-20 are pending. Claims 2-5, 9-15, 17, and 21 are canceled. Claims 1, 6-8, 16, and 18-20 are rejected. 

Advisory Action
Continuation of 7: For the purposes of appeal the proposed amendments will be entered and an explanation of how the amended claims would be rejected is as follows: 
Claims 1, 6-8, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Longo et al., US 2017/0027217 A1, for the reasons provided in the office action mailed on 4/26/2022.
Claims 16, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Longo et al., US 2017/0027217 A1; in view of Longo et al., US 2017/0000183 A1, for the reasons provided in the office action mailed on 4/26/2022.
Claims 1, 6-8, 16, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 19 of copending Application No. 16/120634, for the reasons provided in the office action mailed on 4/26/2022.

Continuation of 12. The request for reconsideration has been considered, but does not place the application in condition for allowance for the following reasons: 
It remains the Examiner’s position that the claims are unpatentable for the reasons of record in the final office action. 
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive.
Applicant argues the prior art fails to demonstrate prima facie obviousness of the claimed ranges (remarks, p. 4). Examiner is not persuaded by this argument. Overlapping ranges establish prima facie obviousness. MPEP 2144.05. The prior art discloses overlapping ranges of a caloric reduction diet. Longo discloses the caloric reduction diet (fasting mimicking diet) provides greater than 10% and less than 60% of the subject's normal caloric intake (see rejections for more detailed explanations). The prior art suggests overlapping caloric maintenance and caloric reduction periods (see rejections for more detailed explanations).
Applicant argues the Declaration and  Example 1 in the specification show that the claimed caloric reduction, along with the claimed caloric maintenance period and caloric reduction period ratio, achieves unexpected and surprising results (remarks, p. 5). Examiner is not persuaded by this argument for the reasons of record in the final office action. See the Declaration Under 37 CFR 1.132 section of the office action mailed on 4/26/2022. 
Applicant argues the unexpected results are achieved by a specific caloric reduction, along with a specific ratio of claimed caloric maintenance period and caloric reduction period (remarks, p. 5). Examiner is not persuaded by this argument. Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c). In the present case, the claimed results (i.e., health benefit) are expected results. The prior art (Longo ‘217) discloses the claimed diets, the claimed caloric reduction, the claimed time period for administering the maintenance diets, and the claimed time period for administering the caloric reduction diet. The prior art (Longo ‘217) discloses the feeding imparts a health benefit (treating and reversing multiple sclerosis, type I diabetes and other autoimmune /inflammatory diseases, para 0003; reduces the subject's serum concentration of IGF-I, para 0032) in an animal (para 0021).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (remarks, p. 5), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and do not include knowledge gleaned only from the applicant's disclosure. Therefore, the reconstruction is proper.
Applicant argues Example 1 explicitly discloses “[t]hree times per week IF at 75% significantly reduced body weight and body fat compared with baseline and control” (emphasis in original, remarks, p. 5). Examiner is not persuaded by this argument. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). In the present case, the arguments is not commensurate in scope with the claims. The claims recite a health benefit (claim 1). The prior art (Longo ‘217) discloses the feeding imparts a health benefit (treating and reversing multiple sclerosis, type I diabetes and other autoimmune /inflammatory diseases, para 0003; reduces the subject's serum concentration of IGF-I, para 0032) in an animal (para 0021). It is also noted that applicant expressly elected the health benefit species of reducing IGF-1 levels (see election remarks filed on 12/1/2020). 
Applicant argues paragraph 7 of the Declaration states "this experimental data shows that the 4:3 diet having a restriction at 50% was the best, and the 4:3 diet at 75% reduction was also effective, with unexpected superiority over other close diets, including other 4:3 regimes (remarks, p. 5-6). Examiner is not persuaded by this citation to the Declaration for the reasons provided in the Declaration Under 37 CFR 1.132 section of the office action mailed on 4/26/2022. In summary, Declaration, paragraphs  #6 and #7 are not commensurate in scope with the claims. Paragraphs #6 and #7 assert the restriction diet of 4:3 at 75% reduction was effective but with more severe phenotype change (Declaration, #6). However, the claims do not recite a relative extent of phenotype change.
Applicant argues the health benefit results disclosed in the prior art are not expected results “because significantly reduced body weight and body fat is not suggested by” the prior art (remarks, p. 6). Examiner is not persuaded by this argument. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). In the present case, the arguments is not commensurate in scope with the claims. The claims recite a health benefit (claim 1). The prior art (Longo ‘217) discloses the feeding imparts a health benefit (treating and reversing multiple sclerosis, type I diabetes and other autoimmune /inflammatory diseases, para 0003; reduces the subject's serum concentration of IGF-I, para 0032) in an animal (para 0021). It is also noted that applicant expressly elected the health benefit species of reducing IGF-1 levels (see election remarks filed on 12/1/2020). 
Applicant argues the Declaration establishes that the experimental data in the present application was obtained from experiments conducted in mice and rats reasonably extrapolates to dogs and cats (remarks, p. 6). Examiner is not persuaded by this argument for the following reasons. First, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP 716.02 (b). The prior art discloses the animals may be dogs and cats (Longo ‘217, para 0021). The prior art is closer to the claimed invention than experiments conducted on rats. Second, the Declaration establishes contradictory positions concerning translation of results across species. In paragraph #14 and #17, the Declarant asserts the diets of Longo I do not translate across species. The Declarant states the diets of Longo I do “not directly translate across species” (Declaration, #14). In direct contradiction to the concept alleged in points #14 and #17 (i.e., data does not translate across species), the Declarant asserts the diets of the present specification do translate across species (Declaration, #15).
Applicant repeats arguments concerning unexpected results (remarks, p. 7).  Examiner is not persuaded by this argument for the reasons presented in the rejections, the Declaration Under 37 CFR 1.132 section of the office action mailed on 4/26/2022, the Response to Arguments section of the office action mailed on 4/26/2022, and the responses above. 
Applicant argues Longo ‘217 fails to disclose the actual caloric reduction (remarks, p. 7). Examiner is not persuaded by this argument for the following reasons. First, the argument is not commensurate in scope with the claims. The claims do not recite actual caloric reduction. Second, the argument fails to address the teaching of the prior art. Longo discloses the caloric reduction diet (fasting mimicking diet) provides less than 60% of the subject's normal caloric intake (para 0032); less than 80%, less than 70%, less than 60%, less than 50%, less than 45%, less than 40%, or less than 35% of the subject's normal caloric intake (para 0037). Longo discloses the caloric reduction diet (fasting mimicking diet) provides the subject with greater than 10%, greater than 20%, greater than 25% or greater than 30% of the subject's normal caloric intake (para 0037). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Applicant argues Longo ‘183 fails to disclose the subject matter of claim 1 (remarks, p. 8). Examiner is not persuaded by this argument. Longo ‘183 is not relied upon to disclose the limitations recited in claims 1, 6-8, and 19. 
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619